Filed 7/30/21 Frith-Smith v. Cornell CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

DAVID FRITH-SMITH,                                               B308083

         Plaintiff and Appellant,                                (Los Angeles County
                                                                 Super. Ct. No. BC686569)
         v.

FRANK CORNELL,

         Defendant and Respondent.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Richard J. Burdge, Judge. Affirmed.

         Mark H. Boykin for Plaintiff and Appellant.

     Kilpatrick Townsend & Stockton and Emil W. Herich for
Defendant and Respondent.

                             ______________________
       Appellant David Frith-Smith appeals the grant of summary
judgment against him. We affirm. On appeal, Frith-Smith has
failed to discuss, let along acknowledge or present to us, the
evidence upon which the trial court relied in entering judgment
against him. As a result we are unable to conduct a de novo
review and rely on the presumption of correctness to affirm the
judgment.

       FACTUAL AND PROCEDURAL BACKGROUND
       Appellant David Frith-Smith is a limited partner holding a
7.63 percent interest in California Investors I, a California
limited partnership. Respondent is a general partner as well as a
limited partner in California Investors I. Frith-Smith filed a
complaint against respondent alleging three causes of action
which sought: 1) removal of respondent as the general partner
for breach of fiduciary duty and failure to provide an accounting;
2) termination and dissolution of the limited partnership; and
3) an award of compensatory and punitive damages for breach of
fiduciary duty.
       Respondent moved for summary judgment, contending the
limited partnership agreement precluded each cause of action.
The trial court issued a multi-page tentative ruling which became
the order of the court after oral argument. It granted summary
judgment on the ground that the limited partnership agreement
supported respondent’s defenses to each of the three causes of
action and appellant had failed to present any evidence, let alone
admissible evidence, which raised a triable issue of material fact
as to the alleged misconduct.
       In the first cause of action, appellant asked the court to
remove respondent as general partner because he failed to
provide an accounting to the limited partners. In moving for




                                2
summary judgment respondent argued that the limited
partnership agreement provided for removal of the general
partner only upon a vote of the limited partners, a fact which
appellant had not alleged and could not prove. Respondent also
acknowledged that the court has authority to remove a general
partner under Corporations Code section 15903.05 upon a finding
of willful misconduct or gross negligence and he provided a
declaration setting out the facts upon which he based his
decisions as general partner.
       Noting the absence of evidence presented by appellant in
opposition to the motion, the trial court found the limited
partners had not voted to remove respondent as general partner.
The court also found respondent’s explanations of his accountings
overcame appellant’s unsupported allegations of willful
misconduct and gross negligence. Both grounds defeated
appellant’s first cause of action for removal of the general
partner.
       In the second cause of action to terminate the partnership,
appellant sought mandatory judicial termination of the
partnership because the limited partnership agreement provided
for dissolution upon sale of the partnership’s principal asset. In
his motion, respondent argued that the limited partnership
agreement did not require dissolution of the partnership
agreement upon the sale of its principal asset, as alleged by
appellant in the complaint. Instead, the agreement allowed for
the termination upon liquidation of all partnership assets, a fact
which had not been alleged and had not occurred.
       The trial court again found appellant presented no evidence
in opposition to this claim and found the partnership agreement
did not mandate termination of the partnership upon sale of its




                                3
principal asset. The court also found appellant did not raise a
triable issue of fact on the issue of whether respondent committed
willful misconduct or gross negligence, which could have justified
judicial dissolution of the partnership.
       Finally, as to the third cause of action, the trial court found
appellant presented no evidence of breach of fiduciary duty in
response to respondent’s declarations and exhibits, and no
evidence that he had been damaged by respondent’s management
of the partnership. The trial court entered judgment in favor of
respondent.
       On appeal, Frith-Smith raises one issue. He contends he
had no duty to present evidence of a breach of fiduciary duty by
respondent as general partner. Instead, he likens a general
partner to a trustee under the Probate Code. His theory is that
because the Probate Code requires a trustee to show it did not
breach any fiduciary duties, here, too, respondent bore the
burden to prove no breach of duty. Appellant contends
respondent failed to carry that burden.

A.     We Review a Grant of Summary Judgment De Novo.
       Our standard of review is de novo. (Howard
Entertainment, Inc. v. Kudrow (2012) 208 Cal.App.4th
1102, 1113.) We make an independent assessment of the
correctness of the trial court’s ruling, applying the same legal
standard as the trial court in determining whether there are any
genuine issues of material fact or whether the moving party is
entitled to judgment as a matter of law. (Iverson v. Muroc
Unified School Dist. (1995) 32 Cal.App.4th 218, 222). In
performing our de novo review, we view the evidence in the light
most favorable to plaintiff as the losing party. We liberally
construe plaintiff’s evidentiary submissions and strictly




                                  4
scrutinize defendants’ own evidence in order to resolve any
evidentiary doubts or ambiguities in plaintiff’s favor. (Wiener v.
Southcoast Childcare Centers, Inc. (2004) 32 Cal.4th 1138, 1142.)

B.    On Appeal We Employ the Presumption of Correctness.
      On appeal, a judgment of the trial court is presumed
correct. “[I]t is settled that: ‘A judgment or order of the lower
court is presumed correct. All intendments and presumptions are
indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown. This is not only a general
principle of appellate practice but an ingredient of the
constitutional doctrine of reversible error.’ ” (Denham v. Superior
Court (1970) 2 Cal.3d 557, 564; In re Marriage of Arceneaux
(1990) 51 Cal.3d 1130, 1133.)
       Therefore, an appellant has an affirmative duty on appeal
to overcome the presumption of correctness and demonstrate
prejudicial error. (Hearn v. Howard (2009) 177 Cal.App.4th
1193, 1207.)

C.     Appellant Has Abrogated His Duty to Present a Fair
       Accounting of the Evidence Presented to the Trial Court.
       We must reject Frith-Smith’s argument that respondent
failed to shoulder his burden as moving party on summary
judgment. In the record on appeal, appellant has omitted the two
declarations and exhibits respondent submitted in support of his
motion for summary judgment, thereby creating a silent record.
Under the presumption of correctness, we presume the missing
declarations and exhibits sufficiently support the trial court’s
judgment in favor of respondent. The impossibility of performing
a de novo review when appellant has failed to provide all the
relevant evidence is beyond cavil.




                                5
       Moreover appellant has failed to even discuss any of the
evidence respondent presented in support of his motion for
summary judgment. His one-sided recitation of the facts results
in a waiver of appellate review. (Cal. Rules of Court,
rule 8.204(a)(1)(C) [appellant must discuss all significant facts in
its briefing]; Foreman & Clark Corp. v. Fallon (1971) 3 Cal.3d
875, 881.)

D.    We Disregard Appellant’s Argument as It Is Unsupported by
      Citations to Relevant Authority and to Facts in the Record
      that Support His Claim of Error.
      On appeal, the party asserting trial court error may not
rest on the bare assertion of error but must present argument
and legal authority on each point raised. To demonstrate error,
an appellant must supply the reviewing court with some cogent
argument supported by legal analysis and citation to the record.
(United Grand Corp. v. Malibu Hillbillies, LLC (2019)
36 Cal.App.5th 142, 153 (United Grand Corp); City of Santa
Maria v. Adam (2012) 211 Cal.App.4th 266, 286. We are not
obligated to develop appellant’s arguments for him and we may
and do “disregard conclusory arguments that are not supported
by pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.” (City of Santa Maria v. Adam at p. 287; In re Marriage of
Falcone & Fyke (2008) 164 Cal.App.4th 814, 830.) The appellate
court is not required to search the record on its own seeking
error. (Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246.) When
an appellant raises an issue but fails to support it with reasoned
argument and citations to authority, we treat the point as
waived. (Badie v. Bank of America (1998) 67 Cal.App.4th 779,
784–785.)




                                 6
In his opening brief, appellant provided no citations to the record
other than four perfunctory citations to the location of the
complaint, answer, motion for summary judgment, and notice of
appeal in the appendix and three citations to pages in the
appendix without an explanation of their significance to his
arguments on appeal. We decline to search the record on our own
seeking error. (See Cal. Rules of Court, rule 8.204(a)(1)(C).)
      Appellant has also failed to point out how the trial court
erred in granting the motion. Indeed, he does not discuss in any
way the trial court’s ruling. We decline to speculate about what
errors he attributes to the trial court. (United Grand Corp.,
supra, 36 Cal.App.5th at p. 156.)

                       DISPOSITION
     The judgment is affirmed. Respondent is awarded costs on
appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                                7